United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.O., Appellant
and
U.S. POSTAL SERVICE, SOUTH PORTLAND
CARRIER ANNEX, South Portland, ME,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William Bothwell, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0287
Issued: June 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 21, 2019 appellant, through his representative, filed a timely appeal from an
October 29, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the issuance of the October 29, 2019 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 13 percent
permanent impairment of his left upper extremity, for which he previously received a schedule
award.
FACTUAL HISTORY
On August 20, 2004 appellant, then a 37-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained left shoulder rotator cuff tendinitis due to his
federal employment duties. OWCP assigned the claim OWCP File No. xxxxxx724 and accepted
it for left shoulder tendinitis. It authorized diagnostic glenohumeral arthroscopy, debridement of
a partial-thickness rotator cuff tear, and arthroscopic subacromial decompression with
acromioplasty and resection of the distal clavicle, which occurred on November 16, 2004.
Appellant returned to limited-duty work on November 30, 2004. By decision dated October 12,
2006, OWCP granted him a schedule award for 13 percent permanent impairment of his left upper
extremity.
On December 31, 2007 appellant, then a 41-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 24, 2007 he injured his left arm, sustained a ring
finger sprain and fracture below his left thumb, and experienced left elbow and shoulder pain when
he slipped on ice as he climbed back into his truck while in the performance of duty. He stopped
work on December 27, 2007 and returned to work on December 31, 2007. OWCP assigned the
claim OWCP File No. xxxxxx023, and accepted it for left sprain of the proximal interphalangeal
joint of the fourth finger, grade 1 left acromioclavicular (AC) separation, and left wrist
injury/navicular fracture. On April 3, 2008 appellant returned to full-time limited-duty work.
OWCP File Nos. xxxxxx724 and xxxxxxx023 have been administratively combined with the latter
serving as the master file.
On July 30, 2009 appellant filed a claim for an additional schedule award (Form CA-7)
and submitted medical evidence.
After further development of the medical evidence, OWCP, by decision dated February 4,
2010, denied appellant’s claim for an additional schedule award, finding that the weight of the
medical evidence established that he had no more than the previously awarded 13 percent
permanent impairment of his left upper extremity
On January 5, 2012 appellant underwent OWCP-authorized left shoulder arthroscopy,
subacromial decompression, and arthroscopic distal clavicle excision. He returned to full-time
modified-duty work on March 16, 2012.
On May 11, 2012 appellant filed another Form CA-7 for an additional schedule award and
submitted medical evidence in support of his claim.
After further development of the medical evidence, OWCP, by decision dated January 28,
2013, again denied appellant’s schedule award claim, finding that the medical evidence of record
was insufficient to establish he had greater than 13 percent permanent impairment of his left upper
extremity previously awarded.
2

On February 4, 2013 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
On June 24, 2013 OWCP expanded the acceptance of appellant’s claim to include inferior
trunk plexopathy (injury to the brachial plexus).
An OWCP hearing representative, by decision dated July 30, 2013, set aside the
January 28, 2018 decision and remanded the case to OWCP for further development of the medical
evidence regarding the extent of appellant’s left upper extremity permanent impairment.
On remand OWCP continued to develop the medical evidence.
By decision dated January 24, 2014, OWCP continued to deny appellant’s claim for an
additional schedule award, finding that the weight of the medical evidence established that he had
no more than the previously awarded 13 percent permanent impairment of his left upper extremity.
The January 24, 2014 decision was affirmed on November 3, 2014 by an OWCP hearing
representative. By decision dated August 27, 2015, OWCP denied appellant’s request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
OWCP received an August 15, 2017 report by Dr. Frank A. Graf, an attending Boardcertified orthopedic surgeon.4 Dr. Graf reviewed appellant’s medical records and provided
findings on physical examination. He determined that appellant had reached maximum medical
improvement (MMI). Dr. Graf reiterated his prior opinion that appellant had 23 percent permanent
impairment of his left upper extremity.5 He reasoned that his examination documented residuals
of the original employment-related cervical spine, left shoulder, and peripheral nerves injuries with
ongoing permanent impairment. Dr. Graf disagreed with the opinion of an OWCP district medical
adviser (DMA) regarding the use of electromyogram/nerve conduction velocity (EMG/NCV)
studies in rating permanent impairment. He maintained that such studies should not be used rigidly
as they have high specificity when positive, but low sensitivity and did not reflect the multi-focal
nature of the ongoing nerve dysfunction present in appellant at both the spinal nerve root, brachial
plexus, and peripheral nerve.
On September 12, 2017 appellant continued to file a Form CA-7 for an additional schedule
award.
OWCP, by development letter dated September 21, 2017, advised appellant that no medical
evidence had been submitted in support of his schedule award claim. It requested that he submit
a report from his treating physician addressing whether he had reached MMI and evaluating the
4

The Board notes that Dr. Graf previously served as an OWCP referral physician and submitted reports dated
June 5 and July 3, 2012 and October 23 and December 19, 2013. On September 7, 2012 OWCP found a conflict in
the medical opinion evidence between Dr. Graf who opined that appellant had 23 percent permanent impairment of
the left upper extremity and an OWCP DMA who opined that appellant had 12 percent permanent impairment of the
same extremity and referred him for an impartial medical examination.
5
In his June 5 and July 3, 2012 reports, Dr. Graf determined that appellant had 12 percent permanent impairment
of his left upper extremity under the ROM rating method and12 percent permanent impairment of the same extremity
under the diagnosis-based impairment (DBI) rating method based on a diagnoses of neural stretch injuries to the
inferior trunk of the brachial plexus and C8 spinal nerve root. He combined the range of motion (ROM) and DBI
impairment ratings which yielded 23 percent permanent impairment of the left upper extremity.

3

extent of permanent impairment, if any, in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).6
OWCP afforded appellant 30 days to submit the necessary evidence.
By letter dated November 2, 2017, OWCP requested that Dr. Graf provide a medical report
which included an impairment rating in accordance with the sixth edition of the A.M.A., Guides.
It afforded him 30 days to submit the requested evidence.
In response, Dr. Graf related in a November 13, 2017 letter that his prior opinion on
appellant’s permanent impairment was based on the sixth edition of the A.M.A., Guides and his
rating of 23 percent impairment of his left upper extremity remained unchanged.
On January 2, 2018 OWCP referred appellant, together with a statement of accepted facts
(SOAF) and the medical record, to Dr. Lawrence M. Leonard, a Board-certified orthopedic
surgeon, for a second opinion impairment evaluation in accordance with the sixth edition of the
A.M.A., Guides.
On February 12, 2018 OWCP again expanded the acceptance of appellant’s claim to
include injury to brachial plexus.
In a February 27, 2018 letter, Dr. Leonard reviewed appellant’s medical records and noted
examination findings. He diagnosed left shoulder arthrosis and bursitis. Dr. Leonard opined that
appellant had reached MMI on April 26, 2012, the date that Dr. Vincent P. Herzog, an attending
Board-certified physiatrist, opined that appellant could perform regular-duty work and his normal
activities. Utilizing the DBI rating method found at Table 15-5 on page 403 of the A.M.A., Guides,
he noted that appellant had a class of diagnosis (CDX) of 1 for distal clavicle resection. He had a
QuickDASH score of 57.5. Dr. Leonard assigned a grade modifier for functional history (GMFH)
of 2, a grade modifier for physical examination (GMPE) of 2, and a grade modifier for clinical
studies (GMCS) of 2. He applied the net adjustment formula (GMFH - CDX) + (GMPE - CDX)
which resulted in a net adjustment of grade E, 12 percent permanent impairment of the left upper
extremity. Dr. Leonard also utilized the ROM rating method and found that, under Table 15-34
on page 475, 90 degrees of flexion yielded 9 percent permanent impairment, 30 degrees of
extension yielded 1 percent permanent impairment, 95 degrees of abduction yielded 3 percent
permanent impairment, 30 degrees of adduction yielded 3 percent permanent impairment, 80
degrees of internal rotation yielded 0 percent permanent impairment, and 85 degrees of external
rotation yielded 0 percent permanent impairment, totaling 14 percent permanent impairment of the
left upper extremity with a grade modifier 2. He then found that, under Table 15-3, a 14 percent
left upper extremity rating was consistent with a grade 2 modiﬁer, and accordingly no modiﬁcation
of the permanent impairment was indicated. Next, Dr. Leonard utilizing Table 15-36 adjusted the
impairment rating using the grade modifier 2 for GMFH by 1.4 percent (10 percent x 14 percent
or 1.4), 1 percent + 14 percent or 15 percent left upper extremity permanent impairment. He
explained that as the ROM method resulted in a higher rating than the DBI method, the ROM
calculation should be used. Dr. Leonard noted that appellant had previously received a schedule
for 13 percent permanent impairment of his left upper extremity and advised that he was entitled

6

A.M.A., Guides (6th ed. 2009).

4

to an additional schedule award for 2 percent permanent impairment due to his October 2000
employment injury.
On December 11, 2018 OWCP referred the medical evidence and a SOAF to Dr. David J.
Slutsky, a Board-certified orthopedic surgeon serving as a DMA for OWCP, to review the findings
in the February 27, 2018 report by Dr. Leonard and evaluate appellant’s permanent impairment
under the sixth edition of the A.M.A., Guides. In a December 30, 2018 report, the DMA utilized
the DBI rating method under Table 15-5 on page 403 and determined that a CDX of 1 for left distal
clavicle resection represented a class 1 impairment with a default value of 10 percent. He assigned
a GMFH of 3 due to moderate shoulder pain and a QuickDASH score of 57.5, under Table 15-7
on page 406. The DMA assigned a GMPE of 1 due to mild tenderness to palpation posteriorly,
under Table 15-8 on page 408. He assigned a GMCS of 1 due an inconclusive March 15, 2010
magnetic resonance imaging (MRI) scan and x-rays consistent with AC joint separation on
December 27, 2007, under Table 15-9 on page 410. The DMA applied the net adjustment formula
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) = (2 - 1) + (2 - 1) + (2 - 1) = 0, resulting in
a class 1, grade C, 10 percent permanent impairment of the left upper extremity. Additionally, he
utilized the ROM rating method to determine permanent impairment to the left upper extremity
and found that, under Table 15-34 on page 475, 90 degrees of flexion yielded 3 percent permanent
impairment, 30 degrees of extension yielded 1 percent permanent impairment, 95 degrees of
abduction yielded 3 percent permanent impairment, 20 to 30 degrees of adduction yielded 1
percent permanent impairment, 80 degrees of internal rotation yielded 0 percent permanent
impairment, and 85 degrees of external rotation yielded 0 percent permanent impairment, totaling
8 percent permanent impairment of the left upper extremity. The DMA determined that, under
Table 15-36 on page 477, a grade modifier 1 for 12 percent left upper extremity ROM permanent
impairment rating. He found a net modifier of 2 for GMFH under the same table. The DMA
multiplied 10 percent impairment by 8 percent impairment, which totaled .8 percent or 9 percent
permanent impairment of the left upper extremity for loss of ROM. He concluded that appellant
had no additional permanent impairment. The DMA found that he reached MMI on February 27,
2018, the date of Dr. Leonard’s impairment evaluation. He noted discrepancies in Dr. Leonard’s
impairment ratings. The DMA indicated that Dr. Leonard awarded nine percent permanent
impairment for abduction of 95 degrees, but according to Table 15-34, this represented three
percent impairment.
By letter dated January 15, 2019, OWCP requested that Dr. Leonard review the DMA’s
December 30, 2018 findings. In a February 8, 2019 letter, Dr. Leonard agreed with the DMA’s
assessment that he had incorrectly calculated nine percent permanent impairment rating for 95
degrees of abduction. He noted that, according to Table 15-34, the rating should be three percent
permanent impairment for the left upper extremity.
On February 25, 2019 OWCP requested that the DMA review the findings in the
August 15, 2017 report by Dr. Graf. In a March 11, 2019 report, the DMA referenced findings in
Dr. Graf’s July 3, 2012 report in which he found that appellant had 23 percent permanent
impairment of the left upper extremity based on the DBI rating method. He disagreed with
Dr. Graf’s 12 percent left upper extremity permanent impairment rating for a diagnosis of left
distal clavicle resection, noting his determination that appellant had 10 percent left upper extremity
permanent impairment based on such diagnosis under the DBI rating method and he had 9 percent
left upper extremity permanent impairment under the ROM rating method. Further, the DMA
noted that there was no clinical or electrodiagnostic evidence of a lower trunk plexopathy or C8
5

radiculopathy. The DMA indicated that Dr. Graf reported negative diagnostic test results for
carpal tunnel syndrome and did not perform additional diagnostic testing to determine a diagnoses
of cubital tunnel syndrome or assess upper extremity muscle strength. He noted that other
diagnostic test results of record were negative for these conditions. Therefore, the DMA concluded
that there was no clinical basis for the diagnosis of carpal tunnel syndrome, cubital tunnel
syndrome, or a brachial plexopathy based on physical examination. He referenced page 445 of the
A.M.A., Guides to support his opinion. The DMA determined that appellant had zero percent
permanent impairment for the diagnosis of either focal neuropathy or brachial plexopathy. He
disputed Dr. Graf’s rationale for not using EMG/NCV studies as vague and meaningless based on
his above-noted rationale. Additionally, he noted that the whole point behind using the A.M.A.
Guides was to determine an impairment rating was to rigidly adhere to impairment criteria it laid
out.
By decision dated March 28, 2019, OWCP denied appellant’s claim for an additional
schedule award based on the opinion of its DMA.
On April 3, 2019 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review, which was held on August 13, 2019.
By decision dated October 29, 2019, OWCP’s hearing representative affirmed the
March 28, 2019 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.9 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).10 The Board has approved the
use by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of
a member of the body for schedule award purposes.11
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. See also, Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5a (March 2017).
11

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

6

to be rated. With regard to the shoulder, the relevant portion of the arm for the present case,
reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401. After the CDX
is determined from the Shoulder Regional Grid (including identification of a default grade value),
the net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)
***
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”13
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.14

12
See A.M.A., Guides (6th ed.) 405-12. Table 15-5 also provides that, if motion loss is present for a claimant with
certain diagnosed conditions, permanent impairment may alternatively be assessed using Section 15.7 (ROM
impairment). Such a ROM assessment stands alone and is not combined with a DBI rating. Id. at 401-05, 475-78.
13

FECA Bulletin No. 17-06 (May 8, 2017).

14

See supra note 10 at Chapter 2.808.6(f) (March 2017); see D.J., Docket No. 19-0352 (issued July 24, 2020).

7

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 13
percent permanent impairment of his left upper extremity, for which he previously received a
schedule award.
In his December 30, 2018 report, the DMA properly calculated appellant’s left upper
extremity permanent impairment in accordance with the sixth edition of the A.M.A., Guides based
on the clinical findings of the second opinion physician, Dr. Leonard. Utilizing the DBI rating
method, under Table 15-5, page 403, the DMA found that appellant’s diagnosis of left distal
clavicle resection represented a CDX of 1 with a default value of 10 percent impairment. He
assigned a GMFH of 3 under Table 15-7, page 406, a GMPE of 1 under Table 15-8, page 408, and
a GMCS of 1 under Table 15-9, page 410. The DMA applied the net adjustment formula (GMFH
- CDX) + (GMPE - CDX) + (GMCS - CDX) = (2 - 1) + (2 - 1) + (2 - 1) = 0, yielding a class 1,
grade C, 10 percent permanent impairment of the left upper extremity. Additionally, he utilized
the ROM rating method to determine permanent impairment to the left upper extremity and found
that, under Table 15-34 on page 475, 90 degrees of flexion yielded three percent permanent
impairment, 30 degrees of extension yielded one percent permanent impairment, 95 degrees of
abduction yielded three percent permanent impairment, 20 to 30 degrees of adduction yielded one
percent permanent impairment, 80 degrees of internal rotation yielded zero percent permanent
impairment, and 85 degrees of external rotation yielded zero percent permanent impairment,
totaling eight percent permanent impairment of the left upper extremity. The DMA determined
that, under Table 15-36 on page 477, a grade modifier 1 for 12 percent left upper extremity ROM
permanent impairment rating. He found a net modifier of 2 for GMFH under the same table. The
DMA multiplied 10 percent impairment by 8 percent impairment, which totaled .8 percent or 9
percent permanent impairment of the left upper extremity for loss of ROM. He concluded that
appellant had no additional permanent impairment. The Board finds that the DMA correctly
calculated appellant’s permanent impairment utilizing both the DBI and ROM rating methods to
find that he had no more than 13 percent permanent impairment of his left upper extremity for
which he previously received a schedule award.
The case record contains reports of Dr. Graf, appellant’s attending physician, and
Dr. Leonard, the second opinion physician, which includes higher impairment rating calculations
for the left upper extremity, but the Board finds that their impairment rating analysis are of little
probative value because neither physician properly utilized the standards of the sixth edition of the
A.M.A., Guides.15 The DMA properly identified the deficiencies in both physicians’ impairment
rating analysis. He explained that Dr. Leonard, who opined in his February 27, 2018 report that
appellant had 15 percent left upper extremity permanent impairment based on the ROM rating
method, incorrectly found under Table 15-34 that 95 degrees of abduction yielded nine percent
permanent impairment rather than three percent permanent impairment. Moreover, the Board
notes that Dr. Leonard, in a subsequent report dated February 8, 2019, agreed with the DMA’s
assessment of his incorrect application of appellant’s ROM measurement to Table 15-34.

15
See J.H., Docket No. 19-0395 (issued August 10, 2020); N.A., Docket No. 19-0248 (issued May 17, 2019); James
Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the standards adopted by
OWCP and approved by the Board as appropriate for evaluating schedule losses is of little probative value in
determining the extent of a claimant’s permanent impairment).

8

In an August 15, 2017 report, Dr. Graf opined that appellant had 12 percent permanent
impairment of his left upper extremity under the ROM rating method and 12 percent permanent
impairment of the same extremity under the DBI rating method based on a diagnosis of neural
stretch injuries to the inferior trunk of the brachial plexus and C8 spinal nerve root. He combined
these impairment ratings which yielded 23 percent permanent impairment of the left upper
extremity. The DMA disagreed with Dr. Graf’s 12 percent left upper extremity permanent
impairment rating for a left distal clavicle resection as he properly determined that appellant had
10 percent left upper extremity permanent impairment based on the distal clavicle resection
diagnosis under the DBI rating method and he had nine percent left upper extremity permanent
impairment under the ROM rating method. Further, the DMA explained that there was no clinical
basis for Dr. Graf’s diagnoses of carpal tunnel syndrome, cubital tunnel syndrome, or a brachial
plexopathy as he reported negative diagnostic test results for carpal tunnel syndrome and did not
perform additional diagnostic testing to determine a diagnosis of cubital tunnel syndrome or assess
upper extremity muscle strength. Additionally, he noted that other diagnostic test results of record
were negative for these conditions. The DMA referenced page 445 of the A.M.A., Guides to
support his opinion and opined that appellant had zero percent permanent impairment for the
diagnosis of either focal neuropathy or brachial plexopathy. He disagreed with Dr. Graf’s rationale
for not using EMG/NCV studies as vague and meaningless based on his above-noted rationale for
the importance of diagnostic testing and the purpose for using the A.M.A. Guides to rate
impairment.
The Board finds that the DMA, Dr. Slutsky, properly applied the A.M.A., Guides to find
that appellant had no more than 13 percent permanent impairment of the left upper extremity, for
which he previously received schedule award compensation. His reports are detailed, well
rationalized, and based on a proper factual background, and thus his opinion represents the weight
of the medical evidence.16 As such, the Board finds that appellant has not met his burden of proof
to establish greater left upper extremity permanent impairment than what was previously awarded.
On appeal appellant’s representative contends that a conflict remains in the medical
opinion evidence and that the case should be remanded for referral of appellant to a referee
physician to resolve the conflict. For the reasons explained above, the Board finds that the
evidence of record is insufficient to establish that appellant has more than 13 percent permanent
impairment of the left upper extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 13
percent permanent impairment of his left upper extremity, for which he previously received a
schedule award.

16

Id.

9

ORDER
IT IS HEREBY ORDERED THAT the October 29, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

